OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The affirmed finding that defendant’s room was not exclusively within his control is supported by sufficient evidence in the record and is therefore beyond our review (cf. People v Alexander, 37 NY2d 202). The contention that the defendant’s brother-in-law had no authority over the defendant’s room was not raised at the hearing and, having not been preserved, may not be considered on this appeal (cf. People v Tutt, 38 NY2d 1011).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum: